ACCEPTED
                                                                                      03-15-00318-CR
                                                                                              6969454
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                9/17/2015 11:23:58 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                    CAUSE NUMBER 03—15—00318—CR

                                                                FILED IN
                                                         3rd COURT OF APPEALS
JAMAAL BRADLEY                       X   IN THE COURT OF APPEALS
                                                              AUSTIN, TEXAS
                                     X                   9/17/2015 11:23:58 AM
V.                                   X    THIRD COURT OF APPEALS
                                                             JEFFREY D. KYLE
                                                                  Clerk
                                     X
STATE OF TEXAS                       X        STATE OF TEXAS


     APPELLANT’S MOTION TO EXTEND TIME FOR FILING OF
                   APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW THE APPELLANT, by and through his appointed

attorney of record, Paul M. Evans, in the above entitled and numbered

cause, and moves this Court, to grant the Appellant’s Motion to Extend

Time for Filing Appellant’s Brief, and, in support thereof, would show the

Court as follows:

                               I.

       Appellant’s Brief was due before this Court on September 7, 2015.

No previous Motions to Extend Time have been sought.

                               II.

       The undersigned counsel needs additional time to examine the record

and complete the research necessary to complete the Appellant’s Brief. At

this juncture, counsel has made a full review of the record on appeal and has
identified all potential issues therein. However, counsel requires more time

to draft the brief and research said issues. Counsel would hereby

respectfully request the deadline be extended to November 1, 2015. In the

meantime, counsel will endeavor to complete and file the Appellant’s Brief

at the earliest opportunity.

                               III.

      This Motion is not made for purposes of delay, but so that justice

might be served.



WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully

prays that this Court, upon good cause shown, grant the Appellant’s Motion

to Extend Time for Filing Appellant’s Brief.



                                          Respectfully submitted,
                                          Law Office of Paul M. Evans
                                          811 Nueces Street
                                          Austin, Texas 78701
                                          (512) 569-1418
                                          (512) 692-8002 FAX

                                          _/s/ Paul M. Evans________
                                          PAUL M. EVANS
                                          SBN 24038885
                                          Attorney for Defendant
                           CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the above and foregoing
was delivered by facsimile unto the office of the prosecuting attorney for the
State of Texas—the Travis County District Attorney, mailing address P.O.
Box 1748, Austin, TX, 78767, physical address 509 W. 11 th Street, Austin,
TX, 78701—on this the 17th day of September, 2015.


                                           _/s/ Paul M. Evans________
                                           PAUL M. EVANS


                  CERTIFICATE OF COMPLIANCE

   I hereby certify that the present document contains 365 words, all
contents included.

                                    _/s/ Paul M. Evans________
                                           PAUL M. EVANS